 

Exhibit 10.3

Confidential Treatment Requested by American Superconductor Corporation

[g201602091315029452269.jpg]

Amendment No. 2

to Supply Contract Number PPC1687-012014

This amendment number 2 (“Amendment No. 2”)to Contract Number PPC1687-012014
dated 2nd June 2014 (the “Contract”)  is effective as of 19th November 2015
(“Effective Date”) between Inox Wind Ltd., having its head office at Plot No.
17, Sector 16-A, Noida 201301 (U.P) India (“Inox”) and American Superconductor
Corporation, having its head office at 64 Jackson Road, Devens, MA 01434, USA
(“AMSC US”), hereinafter collectively referred to as the “Parties” or
individually as a “Party”.

WHEREAS, AMSC US and Inox executed a supply contract dated 2nd June 2014 for the
supply of [**]  ([**]) sets of DF2000/50Hz Electric Control Systems (According
to GL2003/2004 guideline) by AMSC US to Inox; and

WHEREAS. AMSC US and Inox executed Amendment No. 1 to Supply Contract Number
PPC1687-012014 dated 25th August 2015 (“Amendment No. 1”) to supply an
additional [**] ([**]) sets of DF2000/50Hz Electric Control Systems (According
to GL2003/2004 guideline) by AMSC US to Inox; and

WHEREAS, Inox desires to reduce the number of DF2000/50Hz Electric Control
Systems (According to GL2003/2004 guideline) to be purchased from AMSC US under
the Contract and AMSC US agrees to  that reduction of the Contract
quantities  by [**] ([**]) sets of DF2000/50Hz Electric Control Systems
(According to GL2003/2004 guideline) for the WT2000DF Wind Turbine.

The Parties agree to amend the Contract as follows:

 

1.

The first two sentences in sub-clause 1.1 under Clause 1 [Scope of Supply and
Contract Price] of the Contract, are hereby deleted and replaced with the
following:  

1.1 [**] ([**]) sets of Electric Control System [**] and Condition Monitoring
System (CMS) ((hereinafter “ECS”).  Each Set comprising of:

 

2.

Sub-clause 1.3 under Clause 1 [Scope of Supply and Contract Price] is deleted in
its entirety and replaced with the following:  

1.3 The price for each of the ECS, FCA Shanghai, China and/or any place in
Europe, excluding VAT shall be:  EUR [**] (EURO [**] ONLY).  

TOTAL CONTRACT PRICE:

The total contract price, FCA Shanghai, China and/or any place in Europe
excluding VAT shall be:  EUR 52,065,000.00 (EURO FIFTY TWO MILLION  SIXTY-FIVE
THOUSAND ONLY).

 

3.

Sub-clause 2.3 under Clause 2 [Delivery Period] is deleted in its entirety and
replaced with the following:

2.3  Sub-clause 2.1 (including Note 1) applies only to the initial [**] ECS
previously ordered by Seller as of the date of Amendment No. 1.  For the
additional quantity of [**] ECS added by Amendment No. 1 and reduced by
Amendment No. 2, no later than four (4) months prior to the date of the first
forecasted delivery Buyer shall provide to Seller the initial forecasted
delivery schedule which will include the quantity of the [**] ECS to be shipped
per month (the “Delivery Schedule”).  Not later than the 1st day of each month
thereafter, Inox shall deliver to Seller an updated Delivery Schedule for the
amount of the [**] ECS not yet delivered which will include the quantity of ECS
to be shipped per month (“Monthly Delivery Schedule”).  The maximum monthly
shipment quantity provided by Buyer on the Delivery Schedule and Monthly
Delivery Schedule during any calendar month shall not exceed [**]
sets.  Notwithstanding anything to the contrary herein, Buyer shall accept the
full, or if prior shipments have been made, balance of [**] ECS not later than
[**] (“Final Delivery Date”) and shall pay for the same in accordance with the
provisions of sub-clause 3.(5).  

Confidential Portions of this Exhibit marked as [**] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by American Superconductor Corporation

[g201602091315031802270.jpg]

 

 

4.

Sub-clause 3.(5) under Clause 3 [Payment Conditions] is deleted in its entirety
and replaced with the following: 

(5)  Sub-clause 3.1 and 3.2 apply only to the [**] ECS initially ordered by
Seller as of the date of Amendment No. 1.  For the additional quantity of [**]
ECS added by Amendment No. 1 and reduced by Amendment No. 2, the following
payment terms apply:  Prior to each monthly shipment in accordance with the then
current Delivery Schedule (for the first delivery) and the Monthly Delivery
Schedule (for subsequent deliveries), Buyer shall cause to be issued by an
approved bank of Buyer listed in sub-clause 3.(4) a letter of credit payable
on-site in a form and format acceptable to Seller and in an amount equal to
[**]% of each shipment value, which is equal to the .  The letter of credit
shall be in accordance with UCP 600.  The letter of credit shall be valid for 60
days and shall include provisions for deferred payment by the Buyer of [**] days
from the date of FCR, and all interest charges shall be to the account of
Buyer.  Letter of credit charges in India shall be borne by the Buyer and letter
of credit charges outside of India shall be borne by the Seller.  If a letter of
credit is not issued in sufficient time to meet the Delivery Schedule (for the
first delivery) and the Monthly Delivery Schedule (for each subsequent
delivery), the associated shipment date will be extended accordingly.  In the
event Buyer fails to provide the Delivery Schedule and/or Monthly Delivery
Schedule(s) prior to the Final Delivery Date, (i) Seller shall be entitled to
retain all advance amounts remaining creditable to Buyer at such time, and Buyer
shall not be entitled to any credit or refund with respect to any such remaining
advance amounts, and (ii) Seller may, at its discretion, terminate this Contract
by written notice to Buyer pursuant to Article 18.  

 

5.

All other terms and conditions of the contract shall continue unchanged and
remain in full force and effect.

The Parties are signing this Amendment on the date stated in the introductory
clause.

 

Inox Wind Ltd.

 

 

American Superconductor Corporation

 

 

 

 

 

 

 

 

BY:

 

/s/ Rajeev Gupta

 

 

BY:

 

/s/ James Maguire

 

 

 

 

 

 

 

 

NAME:

 

Rajeev Gupta

 

 

NAME:

 

James Maguire

 

 

 

 

 

 

 

 

TITLE:

 

Director

 

 

TITLE:

 

EVP - Operations

 

 

 

 

 

 

 

 

DATE:

 

19 NOV 2015

 

 

DATE:

 

12/14/2015

 

2

 

Confidential Portions of this Exhibit marked as [**] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

 